Name: 92/336/EEC: Commission Decision of 30 June 1992 authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 July to 31 December 1992 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-07-04

 Avis juridique important|31992D033692/336/EEC: Commission Decision of 30 June 1992 authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 July to 31 December 1992 (Only the Portuguese text is authentic) Official Journal L 185 , 04/07/1992 P. 0047 - 0048COMMISSION DECISION of 30 June 1992 authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 July to 31 December 1992 (Only the Portuguese text is authentic) (92/336/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, hereinafter referred to as 'the Act', and in particular the third subparagraph of Article 303 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 61/92 (2), and in particular Articles 13 (2) and 16 (7) and the second subparagraph of Article 39 thereof, Whereas, pursuant to the first and second subparagraphs of Article 303 of the Act, the maximum quantities of raw sugar to be imported at a reduced levy from certain ACP States, together with the relevant periods of application in order to supply the Portuguese refineries, have been determined by Commission Regulation (EEC) No 600/86 (3); Whereas the third subparagraph of Article 303 of the Act provides in particular that, where, during the specified periods of application, the Community forward estimate for raw sugar for a given marketing year or part thereof shows that the availability of raw sugar is insufficient to ensure adequate supply of Portuguese refineries, Portugal may be authorized to import from third countries under the marketing year, or part thereof concerned, the quantities which it is estimated are lacking, under the same conditions regarding the reduced levy as those provided for in respect of the quantities to be imported from the ACP States in question; whereas the forward estimate, for the period 1 July 1992 to 30 June 1993, of Community raw sugar available for refining does not at this stage enable the quantities that the Portuguese refineries are lacking to be determined with any accuracy; whereas to ensure adequate supplies in these circumstances there should be fixed a quantity to be imported from third countries at a reduced levy for a specified period enabling the actual availabilities of Community raw sugar, particularly as regards the production of the French overseas department of RÃ ©union; Whereas, in order to ensure sound management of the markets in the sector and, in particular, effective control of operations, it is necessary firstly to apply to the sugar concerned the normal rules for performance of the customs formalities for import and, secondly, to provide for notification by Portugal of the quantities of raw sugar imported and refined within the meaning of this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS DECISION: Article 1 Portugal is hereby authorized to import from third countries during the period 1 July to 31 December 1992 a quantity of raw sugar not exceeding the equivalent of 74 000 tonnes of white sugar, at the reduced levy determined in accordance with Article 1 of Regulation (EEC) No 600/86. Article 2 1. The import licences for the raw sugar referred to in Article 1 shall be valid from the date of issue until 31 December 1992. 2. The application for the licence referred to in paragraph 1 must be made to the competent authority in Portugal, before 1 January 1993, and must be accompanied by a declaration from a refiner in which he undertakes to refine the quantity of raw sugar concerned in Portugal within six months following the month in which the customs import formalities take place. Except in cases of force majeure if the sugar in question is not refined within the prescribed time limit the importer must pay an amount equal to the difference between the threshold price and the intervention price for raw sugar applicable on the day of acceptance of the import declaration concerned. In cases of force majeure, the competent authority in Portugal shall adopt the measures that it considers necessary, in the light of the circumstances worked by the interested party. 3. The application for the import licence and the licence itself shall include in box 12 the following: 'import of raw sugar at reduced levy in accordance with Decision 92/336/EEC'. 4. The rate of deposit applicable to the licence referred to in paragraph 1 is hereby fixed at ECU 0,25 for each 100 kilograms of sugar net. Article 3 If the volume of applications for licences exceeds the quantity provided for in Article 1, Portugal shall proceed with a fair apportionment of this quantity among the applicants concerned. Article 4 Portugal shall communicate to the Commission each month in respect of the previous month: (a) the quantities of raw sugar expressed by weight 'tel quel' for which the licences referred to in Article 2 have been issued; (b) the quantities of raw sugar, expressed by weight 'tel quel' actually imported under the licences referred to in Article 2; (c) the total quantities of sugar in question, by weight 'tel quel' and expressed as white sugar, which have been refined. Article 5 This Decision is addressed to the Portuguese Republic. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 6, 11. 1. 1992, p. 19. (3) OJ No L 58, 1. 3. 1986, p. 20.